UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-5049


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DWIGHT ELLIS CARRINGTON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00143-WO-1)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant.   Michael  A.   DeFranco,   Assistant  United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Dwight       Ellis    Carrington         appeals           his    conviction        and

sixty-month sentence imposed following his guilty plea to giving

false       or    fictitious          statements          to     acquire          a     firearm,      in

violation         of     18     U.S.C.        § 922(a)(6)          (2006).               On    appeal,

Carrington’s counsel has filed a brief pursuant to Anders v.

California,         386       U.S.    738    (1967),       stating          that       there   are    no

meritorious         issues       for        appeal       but     questioning            whether      the

district court committed sentencing error.                              Carrington has filed

a    pro    se     supplemental         brief,         raising         additional         sentencing

issues.          The Government has declined to file a response brief.

Following a thorough review of the record, we affirm.

                 We review a sentence for reasonableness, applying a

“deferential           abuse-of-discretion               standard.”               Gall    v.    United

States,      552       U.S.    38,    41,     52   (2007).             We    first       examine     the

sentence for “significant procedural error,” including improper

calculation of the Guidelines range, insufficient consideration

of    the    18     U.S.C.       § 3553(a)         (2006)        factors,          and    inadequate

explanation of the sentence imposed.                            Gall, 552 U.S. at 51.                In

announcing          its        sentence,           the         court        must        conduct       an

“individualized assessment based on the particular facts of the

case before it.”                United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (internal quotation marks omitted).                                      It need not

provide      a    “comprehensive,            detailed          opinion,”          so    long   as    its

                                                   2
explanation is adequate “to satisfy the appellate court that

[it] has considered the parties’ arguments and has a reasoned

basis for exercising its own legal decisionmaking authority.”

United    States       v.     Engle,        592     F.3d      495,     500     (4th   Cir.     2010)

(internal quotation marks and alteration omitted).

              If we find a sentence is procedurally reasonable, we

also     must     consider            the    substantive          reasonableness          of    the

sentence under the totality of the circumstances.                                       Gall, 552

U.S. at 51.            A sentence must be “sufficient, but not greater

than    necessary”          to    satisfy          the       § 3553(a)       factors.        United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010)

(quoting Kimbrough v. United States, 552 U.S. 85, 111 (2007)).

A within-Guidelines sentence is presumed reasonable on appeal,

and the defendant bears the burden to “rebut the presumption by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                         United States v. Montes-Pineda,

445    F.3d     375,    379      (4th       Cir.    2006)      (internal       quotation       marks

omitted).

              Counsel       first       questions            whether     the      district     court

procedurally       erred         in    failing          to    adequately       respond    to     his

arguments       for     a     below-Guidelines                sentence       or    consider      the

§ 3553(a)        factors.         However,          the        court     expressly       rejected

Carrington’s       arguments           for     a    downward          departure,      recognizing

that     prior     lengthy         sentences            had     not     deterred      him.       In

                                                    3
announcing its sentence, the court specifically addressed the

nature   of    the    offense            and   Carrington’s          personal         history    and

characteristics          as    possible        mitigating        factors          but   ultimately

concluded that a sentence of sixty months was necessary to deter

future crimes, to promote respect for the law, and to protect

the public.          We conclude that this individualized assessment

adequately       addressed           the       § 3553(a)         factors          and    counsel’s

arguments, and we discern no procedural error in the sentence.

Moreover, while counsel questions whether the sentence unduly

emphasized Carrington’s criminal history and was greater than

necessary     to     meet          the    § 3553(a)        factors,         we    conclude      that

Carrington       fails        to    rebut      the    presumption           of    reasonableness

accorded his within-Guidelines sentence.                             See Montes-Pineda, 445

F.3d at 379.

              We also have reviewed Carrington’s pro se supplemental

brief but conclude that his arguments lack merit.                                       Carrington

asserts that the district court erred in basing Carrington’s

sentence    on     his    need       to    participate          in   a   specific        substance

abuse    treatment        program          that       he   has       been      prohibited       from

attending.         Carrington’s             argument       is    belied          by   the   record,

however.       Although the court recommended Carrington for this

treatment program, the sentencing transcript clearly indicates

that the court did not base Carrington’s sentence on the need

for   substance      abuse         treatment.          Nor      does     the      record    support

                                                  4
Carrington’s        assertion      that        his    sentence       was      based     on     any

inaccurate       information        in        the    presentence          report.         While

Carrington argues that the court impermissibly considered his

alcohol    use      and    related       convictions       in       sentencing         him,    we

conclude   the      court       appropriately         considered         these       factors    in

fashioning      a   sentence       under       18    U.S.C.     § 3553(a).             Finally,

insofar as Carrington challenges the court’s refusal to depart

downward from the Guidelines range, we lack authority to review

this    issue,      as    the    record       reveals    that       the       court    properly

understood       its     authority       to    depart.        See        United       States    v.

Brewer, 520 F.3d 367, 371 (4th Cir. 2008).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                   This court

requires   that        counsel     inform       Carrington,         in    writing,       of    the

right to petition the Supreme Court of the United States for

further    review.         If     Carrington         requests       that      a   petition      be

filed,    but    counsel        believes       that    such     a    petition         would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                   Counsel’s motion must state that

a copy thereof was served on Carrington.

            We dispense with oral argument because the facts and

legal    contentions        are    adequately         presented          in    the    materials



                                                5
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     6